Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020031899 A1 to Manor (“Manor”).
Manor discloses:
Regarding claim 18:
preparing a metal sheet (e.g., substrate disclosed in para 38) having a layer on a surface thereof, the layer being made of a material different from that of the metal sheet (e.g., Fig. 3-4 and para 38-41, wherein layers of silicon and metal are disclosed); 
continuously moving the metal sheet in a transport direction (e.g., substrate 100 is moved by X-Y table 316) (e.g., Fig. 3-4 and para 38-41); 
moving a first removal device having a first laser (e.g., laser 304) in the transport direction and a crossing direction crossing the transport direction, and removing a part of the layer on at least one predetermined surface section of the metal sheet (e.g., Fig. 3-4 and 7-13 and para 60-66), and 

wherein the cutting device is operated while operating the first removal device at an upstream side of the metal sheet (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66);
Regarding claim 19: wherein in moving the first removal device, another layer interposed between the protective layer and the metal sheet is removed (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66);
Regarding claim 20: wherein the part of the layer removed by the first removal device includes a first path, the metal strip being cut so that a cutting path divides the first path (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66);
Regarding claim 21: wherein the cutting path entirely surrounds the at least one section of the metal sheet to be cut (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66);
Regarding claim 22: wherein a ratio between a first width B1 extending perpendicular to a longitudinal extension direction of the first path and a second width B2 extending perpendicular to the longitudinal extension direction of the cutting path satisfies a relationship: B1/B2=A, where A is a value in the range from 2 to 100 (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66, wherein Fig. 3A shows perpendicular lines such that any width in one direction can a first width and any perpendicular width can be a second width in accordance with the claimed equation; for example, a width of two or more squares in the 102 direction and a width of one square in the 104 direction seen in Fig. 3A corresponds to the claimed ratio);
Regarding claim 23: 
preparing the metal sheet to have another layer on a surface opposite to the layer (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66), and 

Regarding claim 25: wherein in removing the part of the layer on the at least one predetermined surface section of the metal sheet, the layer is further partly removed in an area where the metal sheet is cut by the cutting device, a portion where the layer is further partly removed being a welding portion (e.g., welding portion is broadly recited such that any portion can be a welding portion) for another material (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66); and
Regarding claim 26: wherein in moving the cutting device in the transport direction and the crossing direction, the cutting device cuts the metal sheet including the part of the metal sheet where the layer is removed and a part of the metal sheet where the layer is not removed (e.g., Fig. 3-4 and 7-13 and para 38-41 and 60-66).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as a second cutting device having at least one second laser as recited in claim 18, it would have been obvious to one of ordinary skill in the art to modify the Fig. 3 embodiment by the Fig. 7 and 9-13 embodiments in order to increase production speed as disclosed in para 60 of Manor.



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor in view of US 20130291375 A1 to Virtanen et al. (“Virtanen”).
Manor discloses substantially all of the features of the claimed invention as set forth above.
Manor does not explicitly disclose welding as recited in claim 24.
However, Virtanen discloses:
Regarding claim 24: welding the part of the metal sheet where the layer is removed to another material (e.g., para 116-117 and 201);
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Manor as suggested and taught by Virtanen in order to bond components of two materials.
Response to Amendment
The amendment of 10/21/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.  The remarks then address the prior art rejection and the Hong reference, which is no longer applied to the present claims which are rejected over Manor and Virtanen as set forth and explained above.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 4, 2021